UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-22400 STRATEGIC DIAGNOSTICS INC. (Exact name of Registrant as specified in its charter) Delaware 56-1581761 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 111 Pencader Drive Newark, Delaware 19702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302) 456-6789 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes: x No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: x No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes: o No: x As of November 7, 2011, there were 20,594,333 outstanding shares of the Registrant’s common stock, par value $.01 per share. STRATEGIC DIAGNOSTICS INC. INDEX Item Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Consolidated Balance Sheets – September 30, 2011 and December 31, 2010 2 Consolidated Statements of Operations – Three and nine months ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows – Nine months ended September 30, 2011 and 2010 4 Notes to Consolidated Interim Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4. Controls and Procedures 17 PART II OTHER INFORMATION 18 ITEM 6. Exhibits 18 SIGNATURES 19 1 PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) September 30, December 31, ASSETS Current Assets : Cash and cash equivalents $ $ Restricted cash Receivables, net Inventories Other current assets Total current assets Property and equipment, net Other assets 6 45 Deferred tax asset 36 37 Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities : Current portion of long-term debt $ $ Accounts payable Accrued expenses Deferred revenue 87 24 Total current liabilities Long-term debt - Stockholders' Equity: Preferred stock, $.01 par value, 20,920,648 shares authorized, no shares issued or outstanding - - Common stock, $.01 par value, 50,000,000 and 35,000,000 shares authorized, at September 30, 2011 and December 31, 2010, respectively 20,997,587 and 20,916,433 issued at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Treasury stock, 406,627 common shares at cost at September 30, 2011 and December 31, 2010 ) ) Accumulated deficit ) ) Cumulative translation adjustments ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these statements. 2 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) Three Months Nine Months Ended September 30, Ended September 30, Revenues $ Cost of sales Gross profit OPERATING EXPENSES: Research and development Selling, general and administrative Gain on disposal of assets - - - (8 ) Total operating expenses Operating loss ) Interest expense, net ) (9 ) ) ) Loss before taxes ) Income tax expense 27 - 29 - Net loss ) Basic loss per share $ ) $ ) $ ) $ ) Shares used in computing basic loss per share Diluted loss per share $ ) $ ) $ ) $ ) Shares used in computing diluted loss per share The accompanying notes are an integral part of these statements. 3 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities : Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities : Depreciation and amortization Share-based compensation expense Deferred income tax provision 1 - Gain on disposal of fixed assets - (8 ) (Increase) decrease in : Receivables ) ) Inventories ) Other current assets ) ) Other assets 36 ) Increase (decrease) in : Accounts payable ) ) Accrued expenses Deferred revenue 63 ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities : Purchase of property and equipment ) ) Proceeds from sale of assets - 10 Net cash used in investing activities ) ) Cash Flows from Financing Activities : Proceeds from employee stock purchase plan 13 19 Proceeds from stock option exercises 64 64 Restricted cash requirement Repayments on financing obligations ) ) Net cash provided by financing activities 77 Effect of exchange rate changes on cash (1
